By the Court,

Cowen, J.
The second subdivision of §>11, allows only two-thirds of the full rate of fees of attorney and counsel in cases where the plaintiff recovers a sum *653which carries costs at less than the supreme court rate. The facts before me present .one of those cases, and the deduction should have been made accordingly.
It does not become necessary to settle the number of transcripts and dockets to which a party is entitled of course. No charges for disbursements can be allowed prospectively ; for none are allowed by statute, without an affidavit that they have been actually incurred. 2 R. S. 527, § 20. The taxation for prospective transcripts and postage must.accordingly be stricken out o,f the bill.
Motion granted.